DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. 
Claim Status
An amendment, filed 7/29/2022, is acknowledged. Claims 1 and 8 are amended.  No new matter is present. Claims 1 and 4-9 are currently pending, Claims 8-9 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 103060649A)(machine translation provided).
With respect to Claim 1, Peng teaches a magnesium alloy material with a composition comprising (para. 6-15):

Claim 1
Peng
Element X (Bi)
0.03-1.0 mol%
(content A)
0.5-0.8 mass% of one or more of Bi, Pb, In, and Rare Earths (incl. Gd)
Element Z (one or more of: Al, Ca, Li, Y and Gd)
≥ 0.03 mol%
(content B)
wherein A≥B
0.2-0.5 mass% of one or more of Ca, Ba, Sn, and Mn

0.5-0.8 mass% of one or more of Bi, Pb, In, and Rare Earths (incl. Gd)
Mg
Balance with impurities
Balance with impurities
Zn
-
0-10 mass%


Peng teaches a Mg alloy material with compositional ranges of Mg, Bi, Ca, and optionally, Gd which, when converted to mol%, overlap the instantly claimed ranges and teaches a specific example consisting of Mg, Ca, and Bi (para. 20-22).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
While the compositional ranges of Peng, when converted to mol% do not appear to overlap the claimed relationship(s) of elements X (A mol%) and Z (B mol%), the ranges are deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).
Additionally, Peng teaches that the Mg alloy material may have an average crystal grain size of, for example, 4 micrometers (para. 22), falling within the claimed range.
Finally, the reference teaches that the alloy is subjected to working, for example, rolling.  (see, e.g., para. 21-22).  Accordingly, Peng is deemed to teach a Mg alloy which comprises a “Mg-based alloy wrought material.”
With respect to Claims 4-7, Peng teaches a Mg-based alloy wrought material exhibiting high strength and stiffness (see, e.g., para. 2); however, the reference is silent as to the microstructure and/or properties as respectively required by claims 4-7.  As Peng teaches a Mg-based alloy wrought material with substantially overlapping composition, and the same structure including average crystal grain size (see rejections of Claim 1 above) as the instantly claimed material it would necessarily be expected to result in the same properties and/or microstructure, including those as recited in claims 4-7.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Response to Arguments
Applicant’s arguments, filed 7/29/2022, with respect to the rejection(s) of claim(s) 1 and 4-7 under 35 U.S.C. 103 over Somekawa and over Park in view of Somekawa have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Somekawa and Park fial to teach a magnesium alloy comprising Bi, as required by the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160068933; US 3119725.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735